UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 HISHAM SLITI,                                )
                                              )
                      Petitioner,             )
                                              )
               v.                             )    Civil Case No. 05-429 (RJL)
                                              )
 GEORGE W. BUSH, et al.,                      )
                                              )
                      Respondents.            )



                                    FINAL JUDGMENT

      For the reasons set forth in the classified Memorandum Opinion entered this date,

and for the reasons set forth on the record at the hearing held on December 30,2008, it is,

this~day of January, 2009, hereby
      ORDERED that Petitioner Hisham Sliti's petition for writ of habeas corpus is

DENIED.

      SO ORDERED.


                                                  RICHARD J. LEON
                                                  United States District Judge